Citation Nr: 1508978	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  03-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an award of a total disability rating based on individual unemployability (TDIU) prior to May 25, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

The Veteran served on active duty from September 10, 1984, to January 11, 1994; he also had four months and one day prior service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA claim processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

By way of an April 2006 decision, the Board denied the Veteran's claim for an increased rating for right shoulder impingement syndrome and his claim for TDIU.  Because evidence pertinent to the TDIU claim was in VA's possession, but was not considered by the Board when it entered its April 2006 decision, by a June 2007 decision, the Board vacated the April 4, 2006, denial of entitlement to TDIU, and remanded the issue so the Agency of Original Jurisdiction (AOJ) could consider the issue in light of all information and evidence received, as well as any pertinent evidence maintained in a temporary file.  Subsequent rating decisions and supplemental statements of the case were issued by the RO in response to the Board's remand.  

A June 2009 rating decision granted service connection for posttraumatic stress disorder (PTSD) with depressive disorder and assigned a 30 percent rating effective March 26, 2007.  A December 2010 rating decision granted service connection for left-sided polyradiculopathy and assigned a 10 percent rating.  A 20 percent rating was also granted for a lumbar spine disability.  

An April 2012 rating decision granted service connection for maxillary sinusitis with allergic rhinitis and assigned a 50 percent rating effective March 15, 2011; this rating decision also granted an increased evaluation of 40 percent for service-connected left-sided polyradiculopathy.  The April 2012 rating decision also granted service connection for a scar of the left ankle, evaluating it as 10 percent disabling effective April 27, 2011, and further granted service connection for pseudofolliculitis barbae, evaluating it as noncompensably disabling, effective April 27, 2011.  Additionally, based on the Veteran's combined service-connected disabilities, a 100 percent combined schedular rating was made effective from March 15, 2011, with a bilateral factor of 7.2 percent for diagnostic codes 5276, 5271, 5257, and 8520; a 100 percent schedular rating was continued effective April 27, 2011, with a bilateral factor of 7.5 percent for diagnostic codes 5276, 5271, 5260, 5257, 8520, and 7804.  

The Veteran has testified at a video conference hearings before separate Veterans Law Judges in July 2003 and in April 2012, and a transcript of each hearing is of record.  During the April 2012 hearing, the Veteran testified that he wished to withdraw all issues on appeal except for the TDIU issue.  Thereafter, he was sent a letter by the Board on August 6, 2012, in which it was explained that, because he had testified on the issue currently on appeal at two different hearings before two different Veterans Law Judges, a third Veterans Law Judge was required to complete a panel of judges necessary to decide the case under 38 U.S.C. § 7102(a) (West 2014); 38 C.F.R. § 19.3 (2014).  Consequently, the Veteran was given the option of having an additional hearing before a third Veterans Law Judge who would be assigned to the panel to decide the appeal.  He responded in writing on August 9, 2012, that he waived his right to appear at an additional hearing before a third Veterans Law Judge and wished to have his case considered on the current evidence of record and to have the panel immediately consider his claim.  

By a November 2012 decision, the Board granted the Veteran's claim for a TDIU, effective from May 25, 2010.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the decision denying a TDIU for the period prior to May 25, 2010.  In a December 2013 Order, the Court vacated that portion of the November 2012 decision that denied entitlement to TDIU earlier than May 25, 2010, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

In June 2014, the Board remanded the case pursuant to the Court's order  and instructed the Agency of Original Jurisdiction (AOJ) to review the claim for entitlement to a TDIU for the period prior to May 25, 2010.  The AOJ reviewed this claim, and readjudicated it in the November 2014 Supplemental Statement of the Case (SSOC).  The Veteran's claims file was thereafter returned to the Board for further review.  


FINDINGS OF FACT

1.  Prior to May 25, 2010, service connection was in effect for kidney stones, 30 percent disabling; for bilateral pes planus with multiple plantar tylomas and forefoot varus deformity, 30 percent disabling; for posttraumatic stress disorder (PTSD) with depressive disorder, 30 percent disabling; for status post fracture of the left ankle, 20 percent disabling; for degenerative disc disease (DDD) of the lumbar spine, 20 percent disabling; for right shoulder impingement syndrome, 10 percent disabling; for patellofemoral syndrome of the right knee, 10 percent disabling; for patellofemoral syndrome of the left knee, 10 percent disabling; and for status-post fracture of the right foot, 0 percent disabling.  

2.  A claim for TDIU was received by VA in February 2002.  

3.  The Veteran has a Master's Degree in Business Administration; he last worked full time in May 2010 as the Director of Environmental Service in a healthcare facility.

4.  Prior to May 25, 2010, the Veteran was able to obtain and maintain substantially gainful employment.  



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating prior to May 25, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  Regulations implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are corrected before the claim is finally decided on appeal.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in November 2004 that informed him of the requirements needed to establish entitlement to TDIU.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  An August 2006 letter provided information concerning disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are multiple VA evaluations of the Veteran's service-connected disabilities on file.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his hearings.  All general due process considerations have been met by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

Analysis

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2014).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities:  provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2014).  

Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the Veteran filed his claim for TDIU in February 2002, he was service-connected for kidney stones, 30 percent disabling; for bilateral pes planus with multiple plantar tylomas and forefoot varus deformity, 30 percent disabling; for status post fracture of the left ankle, 20 percent disabling; for degenerative disc disease (DDD) of the lumbar spine, 20 percent disabling; and for status-post fracture of the right foot, 0 percent disabling.  His combined rating was 70 percent.  

A May 2002 rating decision granted service connection for right shoulder impingement syndrome, 10 percent disabling.  An April 2005 rating decision granted service connection for patellofemoral syndrome of each knee, and assigned separate 10 percent ratings effective March 20, 2004.  A June 2009 rating decision granted service connection for PTSD and assigned a 30 percent rating effective March 26, 2007.  

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

As noted above, under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities affecting a single body system, such as the orthopedic system, are considered one disability.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but consideration may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Because the Veteran had multiple musculoskeletal system disabilities that combined for a rating in excess of 40 percent at the time that he filed his claim for TDIU in February 2002, and because his total combined rating has been at least 70 percent since prior to his date of claim, he has met the percentage standards for consideration of a TDIU rating throughout the claim period.  

The evidence on file indicates that the Veteran has a business degree and has worked as a maintenance supervisor in a healthcare facility.  According to the evidence, the Veteran last worked on a full-time basis in May 2010.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.  

The Board must determine whether the Veteran's service-connected disabilities prevented him from working at substantially gainful employment consistent with his work background and education.  

According to a January 2002 report from R. J. McAlindon, M.D., the Veteran had right shoulder instability and cartilage tear.  Hospital reports generated at East Alabama Medical Center, and dated in February 2002, reveal that the Veteran underwent a right shoulder arthroscopy with debridement of a cartilage tear and open capsular shift.  

At a June 2003 VA musculoskeletal examination, the Veteran was diagnosed with having chronic low back pain with a one-year history of increasing pain, with mild functional loss.  He also had bilateral knee pain, greater on the left, with normal examination and x-rays, with mild functional loss due to pain.  

The Veteran testified at a video conference hearing before a member of the Board in July 2003 that he was working 40 hours a week but was having a lot of difficulty due to his disabilities.  According to the Veteran, he was always in pain as a result of his service-connected disabilities, and all these disabilities combined to make him unemployable.  See July 2003 Hearing Transcript (T.), p. 10.  The Veteran also stated that he missed a significant amount of work as a result of his disabilities, and started using his vacation days in order to stay at home and rest.  See July 2003 T., p. 15.  

At an August 2004 VA musculoskeletal examination, the Veteran complained of low back pain and spasms, flare-ups of severe knee and left ankle pain, and moderate foot pain.  He said he had low back flare-ups at least 10 days out of the month, as well as knee and left ankle flare-ups at least 6 days a month.  On physical examination of the lower back, the Veteran was shown to have flexion to 90 degrees; and extension, bilateral bending, and bilateral rotation to 30 degrees.  On physical examination of the right knee, the Veteran's range of motion was 0 to 130 degrees with mild instability.  The examiner observed that the Veteran used a knee brace.  Dorsiflexion of the ankles was from 0 to 120 degrees, and x-rays of the spine, knees, feet, and shoulders were shown to be normal.  The left ankle x-ray findings revealed a well healed fracture of the distal left fibula.  Based on her examination of the Veteran, the VA examiner diagnosed him with having a lumbar strain with mild limitation due to pain, chronic strain of the left ankle due to fracture, patellofemoral syndrome of the knees, bilateral foot strain, and pes planus.  

When evaluated by VA in August 2005, the Veteran reported that he was unable to lift heavy objects with his right upper extremity or hold his right arm above his head.  The Veteran stated that he was employed full time as a maintenance coordinator at East Alabama Medical Center.  He further added that he had missed approximately 125 days of work in the past year, mostly due to his feet, knees, and shoulder problems.  On physical examination, the Veteran's gait was unremarkable, and he had full range of motion of the spine with very minimal pain.  The examiner did observe signs of pain during the Veteran's right shoulder range-of-motion exercises, noting that external and internal rotation of the right shoulder beyond 80 degrees is associated with "mid pain," but full range of forward flexion and abduction of 180 degrees and external rotation of 90 degrees is elicited at the present time.  The examiner further commented that the Veteran had difficulty doing repetitive movements and lack of endurance, with excessive use of the right shoulder movement.  

Based on his review of the medical records, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having kidney stones with no current trouble; bilateral plantar fasciitis and pes planus deformity of the feet with functional impairment that is mild to moderate in nature, and functional loss that is moderate to moderately severe; status post left ankle fracture with open reduction and internal fixation and subsequent removal of internal fixation, with functional loss estimated as mild to moderate; status post right shoulder surgery, with functional loss estimated as moderate in nature; bilateral knee pain with mild patellofemoral syndrome, with functional loss estimated as mild; and status post old right foot fracture, without functional loss.  The examiner concluded that the Veteran could not be gainfully employed in a physical occupation but might be able to be gainfully employed in a sedentary occupation if he had the necessary education and qualifications.  

During a September 2005 VA examination relative to his bilateral pes planus, the Veteran reported experiencing daily foot pain for the past 10 years, which was aggravated when walking and standing.  According to the Veteran, he can walk a long distance, but he begins experiencing the onset of burning pain in the soles of both feet after walking only 50 yards or so, and the same was true with prolonged standing.  The Veteran stated that he had worked in maintenance for East Alabama Medical Center for a number of years, and had been a maintenance supervisor for the past four years.  According to the Veteran, his foot problems did not interfere with his work, but did cause a burning pain.  On physical examination, the examiner noted that the Veteran was able to get in and out of his chair, and onto and off the examining table with ease.  The examiner described the Veteran's gait as normal, but noted that he used a cane and complained of back pain.  Further examination of the Veteran revealed no additional loss of motion due to weakness, fatigability, or incoordination on repetitive testing.  Based on evaluation of the Veteran, the examiner diagnosed the Veteran with having bilateral pes planus, grade 2, with minimal degree of pronation of the forefoot and minimal curvature of the Achilles tendon.  

In an October 2005 treatment report, one of the Veteran's private physicians, R.M., M.D., noted that a right knee magnetic resonance imaging (MRI) revealed a significant contusion with a lateral tibial condyle hematoma.  According to Dr. M., the Veteran was unable to work due to severe pain or medication effect, and might have to take off work for two weeks.  

Another treatment report issued by J. G. S, M.D., and dated in October 2005, reflected a diagnosis of right knee strain, with a possible contusion or lateral collateral strain.  According to Dr. S., the Veteran could resume his regular duties with no restrictions, but was advised to cautiously advance vigorous activity over the next few weeks.  

At a November 2005 VA joint examination,  the Veteran reported experiencing increasing pain, stiffness and swelling in both knees over the last two to three years.  The Veteran also stated that his right knee had been giving way on a more frequent basis, and on a scale of one to ten (with one being the least level of pain and ten being the highest) his discomfort level was at a four in the right knee, and increased to a 10 with prolonged activity.  According to the Veteran, he can only walk about one hundred feet before becoming fatigued and feeling as though the knee will give way.  The Veteran also reported having intermittent daily pain in the left knee that occurs with increasing activity and, on a scale of one to ten, is rated at a two, but increases to a ten during flare-ups of pain.  According to the Veteran, he worked as a supervisor for housekeeping, and while he had been able to fulfill most of the job requirements, he had to stop doing the moderate to heavy physical labor, to include walking up and down more than a flight of stairs due to repetitive bending and kneeling, as well as climbing a ladder.  On physical examination, the Veteran walked with a limp favoring the right leg, and used a cane to ambulate.  Range of motion in the right knee was from 0 to 130 degrees, with pain at 130 degrees.  The examiner observed no further loss of motion due to pain, weakness, fatigue, or incoordination during repetitive use.  In addition, his range of motion in the left knee was from 0 to 135 degrees without pain, with no further loss of motion due to pain, weakness, fatigue or incoordination following repetitive use.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed him with having bilateral patellofemoral syndrome.  

Employee Counseling and Disciplinary Action records dated from September 2006 to July 2007 reflect that the Veteran was employed as a maintenance coordinator at HealthPlus Fitness Center, but did not work the full-time hours required due to medical appointments and time off.  In a September 2006 record, his supervisor noted that the Veteran's failure to work full time resulted in him not supervising the maintenance department properly.  His resignation was requested in July 2007 because he was not performing his assigned duties and because of absenteeism.  According to an August 2007 statement from the Veteran, he had not worked a 40-hour week since August 2006 because he was physically unable to do so, and he was no longer employed effective August 31, 2007.  

An October 2007 treatment report issued at the Center for Pain of Montgomery reflects that the Veteran underwent a lumbar facet intra-articular block at L4-L5 and L5-S1, bilaterally.  

The Veteran testified at a hearing at the RO in January 2008 that he had missed 70-100 days of work in the previous year due to pain.  According to the Veteran, in order to maintain his current employment, he had to double, and sometimes triple, his pain medication, just so he would be able to go to work.  

At a February 2008 VA examination, the Veteran complained of severe weekly spinal flare-ups where his back would lock up and keep him from performing any activity that involved his back muscles.  Motion of the low back included flexion to 85 degrees, with all other motion to 30 degrees.  It was reported that an MRI of the spine revealed L5-S1 bilateral facet arthrosis and mild bilateral foraminal stenosis.  At the time of the examination, the Veteran reported to be employed full time as a supervisor of maintenance at East Alabama Medical Center.  He indicated that he had lost six weeks of work over the previous year due to his disability.  He also noted that he had a difficult time fulfilling duties that were physical in nature.  Examination of the feet revealed bilateral pes planus, multiple plantar tylomas, and a forefoot varus deformity.  On examination of the knees, the Veteran was shown to have extension to 0 degrees and flexion to 140 degrees bilaterally.  He was diagnosed with having bilateral patellofemoral syndrome.  His back, foot, and knee disorders were noted to have significant effect on his usual occupation due to pain.  

The Veteran was afforded another VA examination in April 2008, at which time the examiner noted that the Veteran worked as a maintenance man for a short period of time after service, and then was a student for four years.  The examiner also noted that since 2000 the Veteran had been employed as a supervisor at a medical center for operation.  Based on his evaluation of the Veteran, the examiner diagnosed the Veteran with resolved lumbosacral strain and bilateral pes planus with plantar callosities.  According to the examiner, the Veteran experienced a minimal disability from his low back condition, a mild disability from pes planus, and a moderate to marked disability from nonservice-connected plantar callosities, for which he was awaiting foot surgery.

A VA musculoskeletal evaluation was conducted again in June 2009, during which the Veteran reported experiencing moderate to severe stabbing and burning-type pain in the low-mid back region, with sharp pain that radiates to the right leg.  The Veteran also reported experiencing muscle spasms in the lower back, and further reported having flare-ups every month that last 2-3 days at a time.  Upon providing his medical history, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, and spasms.  With regard to his flare-ups, the Veteran described these flare-ups as severe in nature, and noted that they occur every one to two months, and last one to two days at a time.  According to the Veteran, his back locks up and he has difficulty walking during these flare-ups.  The Veteran reported being unemployed, and stated that his last employment was in May 2008 when he worked as a maintenance supervisor.   On physical examination, the Veteran's lumbar range of motion included flexion to 90 degrees, with extension, lateral bending to each side, and bilateral rotation to 30 degrees.  The impressions were mild lumbar instability, minimal spondylosis of L4-L5, mild degenerative facet joints L5-S1, and mild compression of the superior endplate of L1.  It was the examiner's opinion that the Veteran's functional impairment was not sufficient to cause unemployability.  Another VA examination was conducted to evaluate the nature and severity of the Veteran's left ankle, right shoulder, and bilateral knee disabilities.  The Veteran described an achy and burning pain in the left ankle on a daily basis that was initiated with prolonged standing.  However, he denied any functional impairments secondary to the left ankle.  With respect to the right shoulder, the Veteran described a moderate aching-type sensation on occasions, but denied flare-ups of right shoulder pain.  According to the Veteran, he had minimal functional impairment in that he could not raise the right arm above the head, and he experienced symptoms of weakness in the right shoulder.  The Veteran reported experiencing popping, swelling, and moderate to severe pain to the bilateral patella, with radiation of pain down the right knee area.  The Veteran reported no functional impairment secondary to the knees.  Based on the physical examination findings, additional diagnoses included old healed fracture of the distal fibular shaft, grossly stable; bilateral knee strain; right shoulder strain; and bilateral pes planus.  After interviewing the Veteran, and evaluating his service-connected disabilities, the examiner opined that  the Veteran was employable for both physical and sedentary work despite these disabilities.  

According to a June 2010 report from Lanier Health Services, the Veteran quit work because he was medically unable to work.  

A VA psychiatric evaluation was conducted in August 2010, during which time the Veteran complained of nightmares 2-3 times a week, symptoms of anxiety during the day, and of insomnia.  According to the Veteran, he had 2-3 good friends with whom he talked with on the telephone, and he enjoyed attending church.  The Veteran stated that he avoided crowds and did not socialize with others very often.  With regard to his occupational history, the Veteran stated that he worked as the director of environmental services at a hospital in Alabama for two years, but stopped working very recently.  When asked why he stopped working, the Veteran stated that he was dizzy and was missing work due to these dizzy spells, as well as for medical appointments to evaluate his condition.  PTSD was diagnosed and the Veteran's global assessment of functioning (GAF) score was shown to be 60.  Based on his evaluation of the Veteran, the examiner concluded that the Veteran was having impairment in his social functioning due to PTSD but had not been on medication for a few months and only recently was seen by his mental health provider to resume treatment.  According to the examiner, the Veteran's psychiatric symptoms would not interfere with his ability to maintain gainful employment.  

A private psychological evaluation was conducted by licensed psychologist, M. K., Ph.D., in August 2010 to determine the Veteran's current level of functioning for Social Security Administration (SSA) purposes.  During the evaluation, the Veteran provided his educational and post-service occupational history, noting that after his military discharge in 1994, he returned home and found a job as a maintenance mechanic for a metal company.  Following that job, he worked as a warehouse manager with a plastic company, and commuted to that job for one year before returning to school.  According to the Veteran, he started taking college classes studying management, while at the same time teaching classes in hydraulics and pneumatics as an adjunct faculty member at another college.  After his teaching position ended, he began supervising mechanics for an Auburn company, and remained there for eight months, until that job had to end when he began taking care of his grandmother who had become ill.  He thereafter secured a job at East Alabama Medical Center, where he worked for eight years as a manager of environmental services and maintenance, and during these years, he finished his Bachelor's degree in 2004, and returned to school to earn a Master's in Business Administration (MBA) from Troy and Phoenix City in 2006.  The Veteran then went on to his last position as the Director of Environmental Services for Lanier Hospital in Valley, Alabama, where he reportedly remained until June 2010.  According to the Veteran, although he remained at his last position until June 2010, his problems resulted in his requesting medical leave from September until November of 2009, and began as early as January and February 2010.  Other than being fired from one job prior to being hired at East Alabama Medical Center (due to the number of medical appointments he had), the Veteran's occupational history was clear of job difficulties or conflicts.  

After interviewing the Veteran regarding his psychiatric symptoms and conducting a mental status evaluation of the Veteran, Dr. K. diagnosed the Veteran with having  PTSD and a depressive disorder.  During the evaluation, the Veteran complained of psychiatric symptoms that included insomnia, nightmares, and panic attacks which were alleviated through medication.  The Veteran stated that he refrained from participating in social activities and tended to be hypervigilant when out in public.  His recent and intermediate memory was mildly to moderately impaired.  Based on her evaluation of the Veteran, Dr. K. determined that the Veteran appeared quite depressed and showed signs of anhedonia, hopelessness, and withdrawal.  Dr. K. noted that based on psychological factors, he is judged to have a moderate to severe restriction of activities, as well as a moderate to severe constriction of interests.  She further noted that the Veteran's ability to relate to others was severely impaired due to his depression and anxious symptoms, and he would have difficulty functioning independently at this time given the severity of his psychological distress.  According to Dr. K., the Veteran would not be able to work in even the most supportive of work environments.  

Pursuant to a February 2011 decision of the SSA, the Veteran was granted disability benefits effective May 25, 2010, due to bilateral patellofemoral syndrome, status post left ankle fracture, DDD of the lumbar spine, PTSD, and left L5-S1 polyradiculopathy.  

The Veteran testified at his video conference hearing in April 2012 that he missed 70 to 100 days of work during the last seven years because of his service-connected disabilities, that he was forced to work in order to support his family, and that he stopped working for good in May 2010.  According to the Veteran, losing that many days of work resulted in less pay.  

Based on the evidence of record, the Board finds that the evidence does not show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to May 25, 2010.  First and foremost, the Board observes that the Veteran maintained regular employment until sometime in May/June 2010.  Although he started experiencing medical issues prior to this time, he underwent numerous VA examinations in connection to his service-connected disabilities, and none of the VA examiners or physicians who evaluated him determined that he was unemployable as a result of his disabilities.  

Indeed, the above-referenced VA examiners took into consideration relevant symptoms and pertinent evidence associated with the service-connected kidney stones, right shoulder impingement syndrome, bilateral pes planus, patellofemoral syndrome of the knees, low back condition, left ankle disorder, and PTSD and arrived at the same determination - that while the service-connected difficulties would affect the Veteran's ability to perform some of his occupational duties, they would not prevent him from being gainfully employed for the period prior to May 25, 2010.  At the November 2005 VA examination, the Veteran stated that he was able to fulfill most of his job requirements, so long as he refrained from performing the tasks calling for moderate to heavy physical labor.  The examiner determined that while the Veteran's service-connected disabilities affected physical employment, they would not impair his ability to perform some type of sedentary employment, as long as he had the necessary education and qualification.  Although the February 2008 VA examiner determined that the Veteran's service-connected disabilities had a significant effect on his occupation, she did not find that he was unable to obtain or maintain employment as a result of these disabilities.  Indeed, the Veteran was employed at East Alabama Medical Center at the time of this examination.  The June 2009 VA examiner also determined that the Veteran was not rendered unemployable as a result of his musculoskeletal disabilities, and commented that he was still capable of obtaining and maintaining employment in both physical and sedentary fields despite these disabilities.  Although the Veteran reported to be unemployed at the time of this examination, it appears he was able to find employment soon thereafter because he reported to have been employed as Director of Environmental Services at Lanier Hospital in Valley, Alabama until June 2010.  See August 2010 Psychological Evaluation report issued by Dr. K.  Moreover, the August 2010 VA examiner determined that the Veteran's psychiatric symptoms had not affected his ability to maintain gainful employment.  The opinions of these VA examiners, taken together, clearly and specifically address the effect of each of the Veteran's service-connected disabilities on his employment, provide an opinion on the basis of all service-connected disabilities, and give a thorough rationale and explanation supported by a review of the evidence of record.  As such, these opinions are adequate and entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges the Employment Counseling and Disciplinary Action records issued by the Veteran's then-employer (HealthPlus Fitness Center), which document complaints made by the Veteran's supervisor concerning the Veteran's failure to complete all the duties and responsibilities required of a maintenance coordinator during a 40-hour week as a result of his numerous absences for medical issues.  Even though the Veteran was asked to tender, and ultimately submitted, his resignation in July 2007, the record shows that he was still employed as a manager of environmental services and maintenance at East Alabama Medical Center during this time, or soon thereafter.  See February 2008 VA examination report; see also Veteran's Work History form provided along with his Application for SSA benefits.  It does not appear that he ran into any problems with his managers or supervisors due to requiring time off for medical appointments at this position.  Indeed, as previously noted above, other than his employment at HealthPlus Fitness Center, the Veteran's occupational history does not reflect any job difficulties or conflicts with supervisors or co-workers.  

In statements dated in July 2010 and November 2014, the Veteran reported to have had three different jobs from 2008 to 2010.  However, this statement conflicts with the work history information he provided during a number of his examinations, as well as in his application for SSA benefits.  In the Work History section of his SSA application, the Veteran indicated that he worked at a Mental Health Facility from 2005 to 2006; as a loan agent from 2006 to 2007, and as a supervisor at a cleaning company from 2007 to 2008.  As such, the Board acknowledges that he did work three different jobs from 2005 to 2008.  However as of 2008 he was still working as a maintenance/housekeeping supervisor at a wellness center - a position he began in 2000 and ended sometime in 2008; and subsequently as the Director of Environmental Service at Lanier Hospital from 2008 to 2010.  As such, the evidence reflects that the Veteran was able to maintain his more recent jobs for longer than a year at a time, and did not hold three different jobs in the last three years, as he indicated in his statement.  Also, although the Veteran contends that he technically could not work 40 hours a week in the last seven years due to all the time he had to take off, thereby resulting in less than full-time compensation, he was rated at least at 70 percent disability during the claim period, which rating contemplates significant disability, and in turn is meant to compensate a claimant such as the Veteran for considerable loss of work.  38 C.F.R. § 4.1 (2009).  Missing work, or even being out of work, does not mean that a claimant cannot work, and as noted above, there were periods when the Veteran missed work, but objective evidence regarding his ability to work has not reflected that he was unable to perform substantially gainful employment given his training, education, and occupational experiences.

The Board acknowledges certain VA examination reports reflecting that the Veteran experienced difficulty carrying out duties and responsibilities that were physical in nature.  However, the fact that he had a difficult time performing tasks that were physical in nature does not mean that he was entirely incapable of employment prior to May 25, 2010.  Indeed, the record reflects that the Veteran obtained his MBA in 2006, which could have helped qualify him for another less physically demanding form of employment.  

The ultimate question here is whether the Veteran was capable of performing the physical and mental acts required by gainful employment prior to May 25, 2010.  Van Hoose, supra.  The Board finds that with the exception of his period of employment with HealthPlus Fitness Center, the record is absent any indication that the Veteran experienced any job difficulties or conflicts with his supervisors as a result of his service-connected disabilities and their effect on his ability to perform his occupational responsibilities prior to May 25, 2010.  The Board acknowledges that the evidence certainly shows that the Veteran's service-connected disabilities impacted his employment, and he missed a number of days of work as a result of these disabilities.  While this impact on the Veteran's employment is significant, it is contemplated in the combined rating he was assigned during the period prior to May 25, 2010.  Moreover, despite his flare-ups and symptoms, the Veteran was able to maintain employment at the same position for a number of years, and even acquired an advanced degree during that time, which could have helped him obtain other forms of employment.  

Furthermore, the Board notes that the Veteran was employed until May 2010, and pursuant to the February 2011 SSA decision, had not engaged in substantial gainful activity since May 25, 2010.  The Board acknowledges the fact that the Veteran being employed prior to May 25, 2010 does not end its inquiry.  It is, however, a relevant fact that the Veteran was working for the period prior to May 25, 2010.  The Board finds, in the instant case, that the evidence weighs against a finding that due to his service-connected disabilities, the Veteran was unable to perform the physical and mental acts required by employment for the period prior to May 25, 2010.  As noted above, none of his VA examiners concluded that the Veteran was unemployable.  Although the November 2005 VA examiner noted that the Veteran's disabilities affected his physical employment, the examiner did not state that he was unemployable as a result of these disabilities.  

Based on the foregoing, the Board concludes that while the Veteran undoubtedly had industrial impairment as a result of his service-connected disabilities, as evidenced by his combined disability evaluation for the period prior to May 25, 2010, the evidence does not show that his service-connected disorders combined to preclude gainful employment prior to May 25, 2010.  For the reasons set forth above, the preponderance of the evidence is against the claim.  Therefore, a total disability rating based on individual unemployability due to service-connected disabilities is not warranted for the period prior to May 25, 2010.  


ORDER

Entitlement to a TDIU for the period prior to May 25, 2010, is denied.  



     ___________________________                 ___________________________
               MARK F. HALSEY 	 		THOMAS H. O'SHAY
               Veterans Law Judge 		        Acting Veterans Law Judge
          Board of Veterans' Appeals		        Board of Veterans' Appeals



___________________________
L. M. BARNARD
Acting Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


